      Case 4:18-cv-02450 Document 39 Filed on 03/22/19 in TXSD Page 1 of 2



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON

MALIBU MEDIA, LLC,                                )
                                                  )
       Plaintiff,                                 )   Civil Action Case No. 4:18-cv-02450
                                                  )
v.                                                )
                                                  )
Subscriber 81176,                                 )
                                                  )
       Defendant.                                 )
                                                  )

                                   JOINT STATUS REPORT

       This is a case for copyright infringement arising under United States Copyright Act of

1976, as amended, 17 U.S.C. §§ 101 et seq. On November 12, 2018, Plaintiff filed its Second

Amended Complaint alleging that Defendant copied and distributed 8 of Plaintiff’s copyrighted

works [CM/ECF 23]. Defendant filed his Answer on February 7, 2019 [CM/ECF 35]. Plaintiff

and Defendant are continuing settlement negotiations, have made progress towards resolution, and

respectfully request an additional thirty (30) days to continue settlement discussions.

       Dated: March 22, 2019                          Respectfully submitted,


By: /s/ Paul S. Beik                                  By: /s/ Siri Khalsa
PAUL S. BEIK                                          SIRI KHALSA
Texas Bar No. 24054444                                SBT 24070052
S.D. Tex. ID No. 642213                               SDT 1064465
BEIK LAW FIRM, PLLC                                   THE LAW OFFICE OF SIRI KHALSA
8100 Washington Ave., Suite 1000                      1515 Witte Road, Suite 160
Houston, TX 77007                                     Houston, TX 77080
T: 713-869-6975                                       T: 713-686-5444
F: 713-868-2262                                       F: 713-686-0703
E-mail: paul@beiklaw.com                              E-mail: sirikhalsalaw@gmail.com
ATTORNEY FOR PLAINTIFF                                ATTORNEY FOR DEFENDANT
      Case 4:18-cv-02450 Document 39 Filed on 03/22/19 in TXSD Page 2 of 2



                                 CERTIFICATE OF SERVICE
       I hereby certify that, on March 22, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK




                                                2
